Case 8:18-cv-00487-VMC-CPT Document 25-6 Filed 11/07/18 Page 1 of 30 PageID 379




                            EXHIBIT E
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2 of
                                                               Page    3029
                                                                    1 of  PageID 380
                                                                            USDC SDNY
                                                                            DOCUMENT ELECTRONICALLY
                                                                            FILED
                                                                            DOC#:
 UNITED STATES DISTRICT COURT                                               DATEF-IL_E_D_:~-~-11-)~,~~~

 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
   DAVID KELLY,

                                                    Plaintiff,
                                                                      1:17-cv-2432 (ALC)
                     -against-
                                                                      MEMORANDUM & ORDER
   JEFFERIES GROUP, INC. and FRED
   OS TROVE,

                                                Defendants.



 -----------------------------------------------------------------x
 ANDREW L. CARTER, JR., United States District Judge:

     I. INTRODUCTION

         In this diversity action transferred from the Northern District of Texas, Defendants move

 to dismiss the Amended Complaint of Plaintiff David Kelly ("Kelly"). Kelly alleges that

 Defendants, among other things, gave him fraudulent advice regarding his investment in Palmaz

 Scientific, Inc. ("Palmaz"), a Texas-based biotechnology company.

          Kelly's complaint lists five causes of action against both Jefferies Group, Inc.

 ("Jefferies") and Fred Ostrove ("Ostrove"). Kelly alleges common-law fraud, fraudulent

 concealment, breach of fiduciary duty, negligent misrepresentation, and professional negligence.

 For the reasons discussed below, Defendants' motion to dismiss is GRANTED IN PART and

 DENIED IN PART.

     II. BACKGROUND

         A.       Factual Background

          For the purposes of this motion, the Court takes Plaintiff's allegations as true and draws

 all reasonable inferences in his favor.
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 3 of
                                                               Page    3029
                                                                    2 of  PageID 381




          Plaintiff is a graduate of Harvard Business School and former Chief Executive Officer

 and Chairman of publicly-traded Matthews International Corp. See Deel. of Scott Balber

 ("Balber Deel."), Ex. A (Bloomberg Profile) (ECF No. 44-1 ). 1 Defendant Jefferies is a SEC-

 registered broker-dealer and member firm ofFINRA. Amended Complaint ("Am. Compl.") if 9

 (ECF No. 39). Defendant Ostrove was an employee, agent, and authorized representative of

 Jefferies who represented Jefferies in its dealings with Plaintiff Id. Since 2006, Ostrove had

 been Plaintiffs financial adviser and investment broker, and Plaintiff had been, during all

 relevant times, accustomed to relying on Ostrove for advice. Id.               if 10.
          Around 2010, Ostrove recommended that Plaintiff invest in Palmaz, representing it as a

 "safe, low risk investment which would lead to significant profits for Plaintiff." Id.                ifi! 11-12.
 Defendants presented Plaintiff with a Private Placement Memorandum ("PPM") for the Palmaz

 offering, "prepared by Defendants" and dated September 2010. Id.                  if 13, Ex. A (PPM). 2
 According to the PPM, Palmaz was formed in 2008 following a merger of two companies that

 were also in the business of discovering technologies for medical implant devices. Id.                   if 16.



 1
   Given that Plaintiffs do not dispute the authenticity of these materials, and that the facts contained therein are
 capable of a ready and accurate determination, the Court may take judicial notice of the information on this webpage
 in conjunction with a motion to dismiss without having to convert the motion into a summary judgment motion.
 Wells Fargo Bank, NA. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166 (S.D.N.Y. 2015).
 2
   In consideration of this motion, the Court may properly consider documents - such as the PPM - "attached to the
 complaint as exhibits, or incorporated by reference, as well as any documents that are integral to, or explicitly
 referenced in, the pleading." Brown v. NY.C. Haus. Auth., No. 05-CV-10332 (VM), 2006 WL 1378599, at *2
 (S.D.N.Y. May 17, 2006) (citing Stuto v. Fleishman, 164 F.3d 820, 826 n. l (2d Cir. 1991)). As Plaintiff appears to
 concede, this extends to the Subscription Agreement that Plaintiff executed in connection with this transaction as
 well, even though it is not referenced in the Amended Complaint. See Balber Deel., Ex. B (subscription agreement);
 see also, e.g., Cartee Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) (finding stock purchase
 agreement, though not incorporated by reference into complaint, sufficiently "integral" to Complaint so as to not
 require conversion of motion to dismiss in securities fraud case, in light of Plaintiff's notice of document and
 importance of document to the case, among other reasons); Belin v. Weissler, No. 97-CV-8787 (RWS), 1998 WL
 391114, at *4 (S.D.N.Y. July 14, 1998) (considering, in addition to factors articulated in Cartee, that Plaintiff cited
 to documents in opposition papers, and that Plaintiff had to rely on documents to prove claims); cf Anwar v.
 Fairfield Greenwich Ltd., 831 F. Supp. 2d 787, 793 (S.D.N.Y. 2011), affd sub nom. Pujals v. Standard Chartered
 Bank, 533 F. App'x 7 (2d Cir. 2013) (declining to consider Placement Memorandum submitted by Defendants
 because it was unexecuted and therefore not clear Plaintiff had received it).


                                                           2
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 4 of
                                                               Page    3029
                                                                    3 of  PageID 382




          The PPM, which states that it was prepared by Palmaz, expressly cautions that investing

 in the private offering is "speculative and involves a high degree of risk" and identifies multiple

 "Risk Factors" associated with the investment and the difficulties of commercializing the

 company's technology, including the fact that the company had no earnings history and would be

 operating at a loss for the "foreseeable future." PPM at 30-39. The document expressly states

 that neither Jefferies nor its employees assumes any responsibility for the "accuracy or

 completeness" of any representations in the PPM and that nothing contained in the PPM "is, or

 shall be, relied upon as a promise, representation or warranty." Id. at ii-iii. The PPM goes on to

 say that "Jefferies has not independently verified any ... information [in the PPM], assumes no

 responsibility for its accuracy or completeness and shall have no liability for any representations

 (express or implied) contained in, or for any omissions from, this Memorandum or any other

 written or oral communications transmitted to the recipient in the course of their evaluation of

 the Company." Id. Finally, it indicates that "no person, including Jefferies has been authorized

 to give any information other than that contained in [the PPM], or to make any representations in

 connection with this offering. If given or made, such other information or representation must

 not be relied upon .... " Id. at ii.

          On or around October 31, 2010, Plaintiff invested $200,000 in Palmaz through a private

 placement of Class B convertible stock. Id.           if 23. 3 Ostrove continued to represent Plaintiff with



 3 Defendants claim, referencing the date of the Subscription Agreement, that the purchase date was actually
 February 11, 2011. See Memorandum of Law in Support of Defendant Jefferies Group LLC's Motion to Dismiss
 the Amended Complaint ("Defs Mem.") at 2 n.3 (ECF No. 43). Plaintiff does not contest Defendants' assertion in
 his opposition papers. "[T]he Court is not required to accept as true pleadings that are directly contradicted by other
 factual statements in the Amended Complaint," Barberan v. Nationpoint, 706 F. Supp. 2d 408, 424 (S.D.N.Y.
 2010). Further "courts must consider the complaint in its entirety, as well as other sources courts ordinarily examine
 when ruling on Rule l 2(b )( 6) motions to dismiss, in particular ... matters of which a court may take judicial notice.
 Tellabs, Inc. v. Makar Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). Here, as discussed above, supra n.2, the
 Subscription Agreement is an appropriate source for the Court's consideration. It is self-evident that Plaintiff did
 not invest on both October 31, 2010 and February 11, 2011, so this evidence is directly contradictory and Plaintiffs


                                                            3
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 5 of
                                                               Page    3029
                                                                    4 of  PageID 383




 respect to this investment throughout the investment's history, providing him with periodic

 advice and recommendations. Id.          ii 23.   At some point, Defendants are alleged to have made the

 following further misrepresentations (or omissions):


                   (a) In late 2010, when presenting Palmaz as an investment opportunity to
                   Plaintiff, Ostrove represented to Plaintiff that in addition to the deal being
                   underwritten by Defendant Jefferies, he had done his own due diligence in Palmaz
                   (Id. ii 20);

                  (b) Defendants made numerous misrepresentations and/or failed to disclose
                  material facts related to Palmaz, its background, its officers, financial dealings,
                  securities history and overall financial condition (Id. iii-! 24, 57);

                   (c) Defendants misrepresented they had done their due diligence in Palmaz and
                   failed to disclose both prior to 2010 and after 2010, Palmaz had realized
                   significant financial losses, failed to generate much if any revenue and had failed
                   to even commercialize many of the products it purported to be selling. (Id.);

                  (d) Despite representing to Plaintiff they had done their own due diligence in
                  Palmaz, Defendants failed to disclose Palmaz had no audited financial statements
                  - and then recommended the securities to Plaintiff anyway. (Id.);

                   (e) Jefferies' PPMs made affirmative misrepresentations and untruthful statements
                   about Palmaz and its "cutting edge" technology that was really worthless, and
                   stating certain devices were in the CE Mark approval process that were not. (Id. ii
                   25);

                   (f) Defendants failed to disclose that several trademarks concerning the "state-of-
                   the-art" equipment Palmaz was purportedly commercializing had actually been
                   abandoned long ago. (Id. ii 28);

                   (g) Defendants further represented to Plaintiff that Palmaz were unrivaled experts
                   in creating and selling state-of-the-art technology but failed to disclose the
                   numerous failures identified with Palmaz's alter ego company, ABPS, and its
                   failed efforts to commercialize the same technology Palmaz was purporting to
                   commercialize. (Id.);




 allegations are not entitled to acceptance as truth on this motion to dismiss. In any event, the discrepancy between
 these dates is essentially immaterial to the analysis that follows.




                                                           4
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 6 of
                                                               Page    3029
                                                                    5 of  PageID 384




                (h) Defendants failed to disclose to Plaintiff that Palmaz was paying its officers
                grossly inflated salaries from Plaintiffs contributions and Palmaz's revenue. (Id.
                ir 29);
                (i) Defendants represented to Plaintiff that Ostrove was personally acquainted
                with Palmaz's CEO, Solomon, and that Solomon was a person of the highest
                integrity, was highly skilled, and had been a top executive who achieved
                unfettered success for several public and private companies for more than twenty
                (20) years when in reality he had his FINRA broker registration terminated and he
                was fined by FINRA for allegations he wrongfully authorized the transfer of
                funds from an account of a customer to his own and that he had filed for
                bankruptcy (Id. if 30).

 Each of the above misrepresentations was material to Plaintiffs decision to purchase Palmaz

 stock. Am. Compl. if 64.

        In the Subscription Agreement that Plaintiff executed in connection with his purchase of

 Palmaz stock, he represented that he had "the knowledge and experience in financial and

 business matters necessary to evaluate the investment" and had "carefully reviewed and

 underst[ood] the risks" of his investment. Balber Deel., Ex.Bat 3. Plaintiff further agreed that

 neither Jefferies nor "any of its representatives" had "any responsibilities as to the validity,

 accuracy, value or genuineness of any information" provided "in connection" with the

 investment. Id. at 10. Plaintiff also represented that he had "relied only on the information

 contained in [the PPM] and Management Presentation" and "furnished or made available" by

 Palmaz. Id. at 3. Additionally, Plaintiff agreed that he had been "furnished ... all information

 that [he] deemed necessary or appropriate in order to form a decision concerning [his]

 investment" in Palmaz and that he had "investigated" the investment. Id. at 3.

        In March 2016, Palmaz filed for Chapter 11 bankruptcy protection. Am. Compl. if 32. In

 addition to the misrepresentations listed above, Plaintiff complains that Defendants failed to

 disclose that Palmaz was ultimately a "dysfunctional entity completely dominated and controlled

 by a small number of self-dealing insiders[.]" Id.     if 15. These directors and officers "did little to


                                                    5
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 7 of
                                                               Page    3029
                                                                    6 of  PageID 385




 actually operate the company and commercialize its equipment[,]" but rather "enriched

 themselves with grossly inflated compensations" and stripped the company of any assets it had

 prior to its bankruptcy. Id.

        B.      Procedural Background

        Plaintiff filed this action in Texas state court on October 24, 2016. See Notice of

 Removal, Ex. A (ECF No. 1). Jefferies timely removed the action to the United States District

 Court for the Northern District of Texas on November 14, 2016. Id. By an order dated April 4,

 2017, the case was transferred to this District and assigned to the undersigned. See Order

 Granting Motion to Transfer (ECF No. 24). On June 26, 2017 and July 3, 2017, Defendants

 moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). See Defendant Jefferies

 Group LLC's Motion to Dismiss the Amended Complaint (ECF Nos. 42-44); see also Motion to

 Dismiss of Fred Ostrove Goining Jefferies' motion in its entirety) (ECF No. 48).

     III. DISCUSSION

             A. LegalStandard

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a claim

 must contain "sufficient factual matter, accepted as true, to 'state a claim to relief that is

 plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell At!. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible "when the plaintiff pleads

 factual content that allows the Court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged." Iqbal, 556 U.S. at 678.

         On a motion to dismiss, the court accepts the plaintiff's allegations as true. Kassner v.

 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). Further, the court must "draw all

 reasonable inferences in favor of the plaintiff[.]" Id. (citing Fernandez v. Chertojf, 471 F.3d 45,




                                                    6
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 8 of
                                                               Page    3029
                                                                    7 of  PageID 386




 51 (2d Cir. 2006)). But, the court need not accept allegations that are merely conclusions oflaw.

 Kassner, 496 F .3d at 23 7 (complaint inadequate if it "merely offers labels and conclusions or a

 formulaic recitation of the elements of a cause of action"). Therefore, on a motion to dismiss,

 "[t]he appropriate inquiry is not whether a plaintiff is likely to prevail, but whether he is entitled

 to offer evidence to support his claims." Fernandez, 471 F.3d at 51 (internal quotation marks

 and citation omitted).

        While the statute of limitations is an affirmative defense, it "may be raised by a pre-

 answer motion to dismiss under Rule 12(b)(6), without resort to summary judgment procedure, if

 the defense appears on the face of the complaint." Pani v. Empire Blue Cross Blue Shield, 152

 F.3d 67, 74 (2d Cir. 1998) (citing Ghartey v. St. John's Queens Hosp., 869 F.2d 160, 162 (2d Cir.

 1989)). Thus, a 12(b)(6) motion raising a statute of limitations defense "may be granted only

 where 'it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

 that would entitle him to relief."' McKenna v. Wright, 386 F.3d 432, 436 (2d Cir. 2004) (quoting

 Citibank, NA. v. K-H Corp., 968 F.2d 1489, 1494 (2d Cir. 1992)). As such, "the plaintiff is

 entitled to all reasonable inferences from the facts alleged, not only those that support his claim,

 but also those that defeat the [statute of limitations] defense." Id.

            B. Analysis

         Defendants contend that the Amended Complaint should be dismissed in its entirety,

 arguing that Plaintiff has failed to state a claim, and that each claim is barred by the applicable

 statutes oflimitations. Each contention is addressed in turn.




                                                    7
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 9 of
                                                               Page    3029
                                                                    8 of  PageID 387




                1.      Statute ofLimitations

                        a. Governing Law

        The parties agree that Texas law governs a statute-of-limitations analysis. Indeed, as

 statute-of-limitations analyses are procedural and not substantive, this Court must be guided by

 Texas choice-of-law principles to determine the applicable statutes of limitations. See JM Vidal,

Inc. v. Texdis USA, Inc., 764 F. Supp. 2d 599, 610 (S.D.N.Y. 2011) ("Where, as here, an action is

transferred pursuant to 28 U.S.C. § 1404(a), the transferee court must follow the choice-of-law

 rules that prevailed in the transferor court.") (quoting Fin. One Pub. Co. Ltd. v. Lehman Bros.

 Special Fin., Inc., 414 F.3d 325, 333 (2d Cir. 2007)). Texas choice-of-law rules specify that a

 Texas court should apply its own statute oflimitations even where it must apply the substantive

 law of a foreign state. Carroll v. Jaques, 927 F. Supp. 216, 219 (E.D. Tex. 1996). Thus, the

 Court applies the applicable Texas statutes oflimitations in considering Defendants' motion to

 dismiss.

                        b. Plaintiff's Claims Are Not Conclusively Time Barred.

        Under Texas law, when a moving party seeks to dismiss a claim as time barred, the

 movant has the burden of "conclusively establish[ing] that defense, including the accrual date of

 the cause of action." Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 846 (Tex. 2005).

 "Generally, accrual occurs on the date the plaintiff first becomes entitled to sue the defendant

 based upon a legal wrong attributed to the latter, even ifthe plaintiff is unaware of the injury."

 Vaught v. Showa Denko K.K., 107 F.3d 1137, 1140 (5th Cir. 1997) (quoting Zidell v. Bird, 692

 S.W.2d 550, 554 (Tex. App. 1985)). "Under Texas' discovery rule, [however,] the limitations

 period is tolled until the plaintiff discovers, or through the exercise of reasonable diligence




                                                   8
Case 8:18-cv-00487-VMC-CPT    Document
          Case 1:17-cv-02432-ALC       25-6 56Filed
                                  Document          11/07/18
                                                 Filed 02/15/18Page 10 9ofof3029PageID 388
                                                                 Page



 should have discovered, the nature of her injury." Id. (citing Moreno v. Sterling Drug, Inc., 787

  S.W.2d 348, 351 (Tex. 1990)).

         Here, Defendants argue, among other things, that each of Plaintiff's causes of action is

 barred by the relevant statute oflimitations and the discovery rule does not apply. Notably, the

 question of reasonable diligence (as it relates to the discovery rule) is a question of fact, but

 "may be determined as a matter of law when there is actual or constructive notice or when

 information is readily accessible and publicly available." Tech Pharmacy Servs., LLC v. Alixa

 Rx LLC, No. 4:15-CV-766, 2017 WL 3167652, at *2 (E.D. Tex. July 25, 2017) (quoting Hooks

 v. Samson Lone Star, LP, 457 S.W.3d 52, 58 (Tex. 2015)). As such, unless Defendants can

 "conclusively" show the information that forms the basis of Plaintiff's complaint was available

 to him outside the relevant statute of limitations, the Court cannot dismiss Plaintiff's case on

 statute-of-limitations grounds at this stage.

         While Defendants insist that the PPM sufficiently disclosed the risks of the Palmaz

 investment and that Plaintiff was obliged to do his own due diligence, Plaintiff contends, among

 other things, that Defendants did not provide sufficient information to him, that no amount of

 due diligence would have revealed the basis for Plaintiff's claims, and that he did not discover

 the basis for his claims until 2015. See Am. Compl. iii! 31-32, 67. In light of the Court's

 obligation to accept the truth of Plaintiff's allegations at this stage, Plaintiff's complaint is

  sufficient to create factual issues worthy of discovery as to Defendants' statute of limitations

  defenses.

                 2.      Substantive Claims

         Defendants next contend that Plaintiff has failed to state a cognizable cause of action.

  Specifically, with respect to Plaintiff's fraud and fraudulent concealment claims, Defendants




                                                     9
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 1110
                                                               Page  of of
                                                                        3029
                                                                           PageID 389




 claim that Plaintiff has failed to plead an actionable and material misstatement with particularity,

 an intent to deceive on the part of Defendants, reasonable reliance on Plaintiffs part, and that

 Defendants had a duty to disclose any facts that Plaintiff alleges Defendants omitted.

        Additionally, with respect to Plaintiffs breach of fiduciary duty claim, Defendants argue

 that Plaintiff fails to sufficiently allege that Defendants owed him a fiduciary duty. Defendants

 next contend that Plaintiffs negligent misrepresentation claim fails for many of the reasons his

 fraud claim fails. Finally, Defendants assert that Plaintiffs professional negligence claim fails

 because Defendants owed Plaintiff no duty of care.

        Each argument is addressed in tum.

                        a. Choice ofLaw

        Preliminarily, the applicable substantive law must be addressed. Plaintiff does not

 expressly concede that New York law governs this dispute, noting that, though Defendants are

 New York residents, Plaintiff is a Florida resident who had invested in a Texas-based company.

 See Plaintiffs Memorandum of Law in Opposition to Defendant Jefferies Group, Inc.'s Motion

 to Dismiss the Amended Complaint ("Pl's Mem.") at 11 n.2 (ECF No. 51). However, Plaintiff

 presents no further argument, acknowledges that there are no "significant differences in law

 [among the three states] as to the causes of action asserted[,]" and then proceeds to ground his

 opposition in New York law. Id. This implies some measure of consent to New York law

 governing this dispute. See Fleisher v. Phoenix Life Ins. Co., 858 F. Supp. 2d 290, 298

 (S.D.N.Y. 2012). Nonetheless, out of the abundance of caution, the Court will conduct a brief

 choice-of-law analysis.

        As discussed above, this Court must apply the transferor court's choice-of-law rules to

 assess the governing substantive law. See, e.g., Concorde Funds, lnv. v. Value Line, Inc., No. 04-




                                                  10
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 1211
                                                               Page  of of
                                                                        3029
                                                                           PageID 390




 CV-9932 (NRB), 2006 WL 522466, at *6 (S.D.N.Y. Mar. 2, 2006) ("Because this case was

 transferred from the Northern District of Texas, Texas choice oflaw principles apply."). "In

 Texas, all conflicts cases sounding in tort will be governed by the 'most significant relationship'

 test as enunciated in Sections 6 and 145 of the Restatement (Second) of Conflicts." Id. (quoting

 Gutierrez v. Collins, 583 S.W.2d 312, 318 (Tex. 1979)). Section 6 provides general principles

 by which to apply the specific factors laid out in Section 145, which are as follows:

        (1) The rights and liabilities of the parties with respect to an issue in tort are determined
        by the local law of the state which, with respect to that issue, has the most significant
        relationship to the occurrence and the parties under the principles stated in § 6.
        (2) Contacts to be taken into account in applying the principles of§ 6 to determine the
        law applicable to an issue include:
                (a) the place where the injury occurred,
                (b) the place where the conduct causing the injury occurred,
                (c) the domicil [sic], residence, nationality, place of incorporation and place of
                business of the parties, and
                (d) the place where the relationship, if any, between the parties is centered.

 Id. (quoting Gutierrez, 583 S.W.2d at 319). The general choice-of-law factors set forth in

 Section 6 of the Restatement are: (1) the needs of the interstate and International systems; (2) the

 relevant policies of the forum; (3) the relevant policies of other Interested states and the relative

 interests of those states in the determination of the particular issue; (4) the protection of justified

 expectations; (5) the basic policies underlying the particular field oflaw; (6) certainty,

 predictability and uniformity of result; and (7) ease in the determination and application of the

 law to be applied. See Restatement (Second) Conflict of Laws§ 6(2) (1971).

         Weighing these provisions, the Court determines that New York law applies to this

 action. Here, Plaintiff is a citizen of Florida, and his complaint arises out of the fraudulent

 advice given to him by a New York-resident financial advisor from a financial institution based

 in New York regarding an investment in a Texas-based company. It thus appears that, although

 the injury might be said to have occurred in Florida, the parties' business relationship was



                                                    11
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 1312
                                                               Page  of of
                                                                        3029
                                                                           PageID 391




 centered in New York, a substantial portion of the alleged conduct causing the injury occurred in

 New York, and that Defendants are based in New York. Thus, New York has the most

 significant relationship to the occurrences described in Plaintiffs complaint. See, e.g.,

 Greenberg Traurig ofNY, P.C. v. Moody, 161 S.W.3d 56, 76 (Tex. App. 2004) (applying New

 York over Texas law in investor fraud suit, where, despite Plaintiff investors being based in

 Texas, most of the fraudulent activities occurred in New York, and New York had "substantial

 interest in regulating fraudulent conduct occurring in New York" related to securities industry).

 The Court therefore applies New York law, as the parties do, for the purposes of this motion.

                        b. Fraud and Fraudulent Concealment

        In New York, a common-law fraud claim must allege "that the defendant knowingly or

 recklessly misrepresented a material fact, intending to induce the plaintiffs reliance, and that the

 plaintiff relied on the misrepresentation and suffered damages as a result." Merrill Lynch & Co.

 Inc. v. Allegheny Energy, Inc., 500 F.3d 171, 181 (2d Cir. 2007) (citing Jo Ann Homes at

 Bellmore, Inc. v. Dworetz, 250 N.E.2d 214 (N.Y. 1969)). Rule 9(b) of the Federal Rules of Civil

 Procedure also requires "particularity" from a fraud pleading, such that the plaintiff must "(1)

 specify the statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3)

 state where and when the statements were made, and (4) explain why the statements were

 fraudulent." Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004). And, "[i]n cases where the

 alleged fraud consists of an omission and the plaintiff is unable to specify the time and place

 because no act occurred, the complaint must still allege: (1) what the omissions were; (2) the

 person responsible for the failure to disclose; (3) the context of the omissions and the manner in

 which they misled the plaintiff, and (4) what defendant obtained through the fraud." Odyssey Re

 (London) Ltd. v. Stirling Cooke Brown Holdings Ltd., 85 F. Supp. 2d 282, 293 (S.D.N.Y. 2000),




                                                  12
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 1413
                                                               Page  of of
                                                                        3029
                                                                           PageID 392




 affd, 2 F. App'x 109 (2d Cir. 2001). "The primary purpose of Rule 9(b) is to afford defendant

 fair notice of the plaintiff's claim and the factual ground upon which it is based." Ross v. Bolton,

 904 F.2d 819, 823 (2d Cir. 1990) (citing Denny v. Barber, 576 F.2d 465, 469 (2d Cir. 1978)).

 "Allegations that are conclusory or unsupported by factual assertions are insufficient." ATS!

 Commc 'ns, Inc. v. Shaar Fund, Ltd., 493 F .3d 87, 99 (2d Cir. 2007) (citing Luce v. Edelstein,

 802 F.2d 49, 54 (2d Cir. 1986)).

        And, "although Rule 9(b) permits knowledge to be averred generally, [courts] have

 repeatedly required plaintiffs to plead the factual basis which gives rise to a strong inference of

 fraudulent intent." O'Brien v. Nat'l Prop. Analysts Partners, 936 F.2d 674, 676 (2d Cir. 1991)

 (internal quotations omitted). A strong inference "may be established either (a) by alleging facts

 to show that defendants had both motive and opportunity to commit fraud, or (b) by alleging

 facts that constitute strong circumstantial evidence of conscious misbehavior or recklessness."

 Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290-91 (2d Cir. 2006). Strong circumstantial evidence

 includes a showing that a defendant (1) "benefitted in a concrete and personal way from the

 purported fraud"; (2) "engaged in deliberately illegal behavior"; (3) "knew facts or had access to

 information suggesting that their public statements were not accurate"; or (4) "failed to check

 information they had a duty to monitor." ECA, Local 134 !BEW Joint Pension Trust of Chicago

 v. JP Morgan Chase Co., 553 F.3d 187, 199 (2d Cir. 2009).

                                 i. Misstatements in the PPM

        Defendants argue that, because the contents of the PPM are attributable to Palmaz alone,

 they cannot form the basis of a fraud claim.

        "To be liable for fraud under New York law, the defendant must actually make a

 materially false statement to the plaintiff." Employees' Ret. Sys. of Gov 't of Virgin Islands v.




                                                   13
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 1514
                                                               Page  of of
                                                                        3029
                                                                           PageID 393




 Morgan Stanley & Co., 814 F. Supp. 2d 344, 353 (S.D.N.Y. 2011) (collecting cases). At the

 motion to dismiss stage, even where a plaintiff alleges a materially false statement in a document

 authored by Defendant, if the document itself, incorporated into the complaint, contradicts

 plaintiff's claim with respect to authorship, the Court need not accept plaintiff's allegation as

 true. Id. (collecting cases).

         Here, the PPM indicates that Palmaz "prepared this Confidential Private Placement

 Memorandum ... in connection with a private placement offering of its Series B Convertible

 Preferred Stock[.] .... [Palmaz] prepared it solely for use in connection with this offering."

 PPM at ii.   In addition, the PPM states that "nothing contained herein is, or shall be, relied upon

 as a ... representation" on the part of Jefferies, and that Jefferies "assumes no responsibility for

 [the PPM's] accuracy or completeness and shall have no liability for any representations (express

 or implied) contained in, or any omissions from, this Memorandum ... " PPM at ii-iii. This

 language unambiguously disclaimed Jefferies' involvement in preparing the PPM. As such,

 even though Jefferies may have transmitted the PPM to Plaintiff, and placed its seal upon it, the

 disclaimer at the outset of the PPM makes clear that any statements therein were only

 attributable to Palmaz. See Morgan Stanley, 814 F. Supp. 2d at 353 (holding that statements in

 offering were not actionable because of nearly identical disclaimers); Woori Bank v. Citigroup

 Inc., No. 12-CV-3868 (LTS), 2013 WL 1235648, at *4 (S.D.N.Y. Mar. 27, 2013) (same).

         Plaintiff cites three SEC administrative decisions in an attempt to undermine this

 argument. But, not only are those decades-old decisions non-binding on this Court, but they do

 not, among other deficiencies, purport to address a disclaimer of this nature.




                                                   14
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 1615
                                                               Page  of of
                                                                        3029
                                                                           PageID 394




         Therefore, Plaintiff fails to allege an actionable misstatement in the PPM attributable to

 Defendants. 4

                                    ii. Particularity and Materiality of Other Alleged Misstatements

         Defendants next contend that the remaining misstatements alleged by Plaintiff are either

 immaterial or not sufficiently particularized under Rule 9(b ). The Court agrees. Almost none of

 the allegations specify where or how the misstatements (or omissions) were made, nor when or

 by whom they were made. See, e.g., Hunt v. Enzo Biochem, Inc., 530 F. Supp. 2d 580, 593

 (S.D.N.Y. 2008) ("The pleadings must adequately specify the statements that were allegedly

 false or misleading, provide particulars as to the alleged falsity of the statements, state the time

 and place the statements were made, and identity the persons who made them.") (citing Rombach

 v. Chang, 355 F.3d 164, 170 (2d Cir. 2004)).

         Plaintiff alleges a nearly ten-year period during which Ostrove served as his financial

 advisor. See Am. Compl. iii! 10, 23. Plaintiff does specify roughly when some of the alleged

 misrepresentations were made (e.g., "late 2010"), but the bulk of the alleged misstatements lack

 such timeframes. Courts in this Circuit have issued conflicting rulings on the time period within

 which a statement can be alleged and still be found to satisfy particularity. Compare Sequa Corp.

 v. Bailey, No. 88-CV-7161 (JFK), 1989 WL 60036, at *3 (S.D.N.Y. June 1, 1989) (finding that

 three months was too broad a period to satisfy particularity), with Jubran v. Musikahn Corp., 673

 F. Supp. 108, 112 (E.D.N.Y. 1987) (finding particularity for a statement alleged somewhere

 within a three-and-one-half month period). However, in keeping with the purpose of Rule 9(b),



 4Plaintiffs complaint at times refers to "PPMs" in the plural, but only one PPM is annexed to it. To the extent
 Plaintiff alleges fraud arising out of additional PPMs, he fails to sufficiently plead statements contained in those
 PPMs, or that Defendants ever sent those PPMs to him. See Am. Compl. iJ 27; see also, e.g., Ellington Credit Fund,
 Ltd. v. Select Portfolio Servicing, Inc., 837 F. Supp. 2d 162, 200 (S.D.N.Y. 2011) (holding that "to the extent that
 Plaintiffs appear to point to some specific documents containing misrepresentations, they must identify the
 documents and the specific statements within them that were false or misleading").


                                                          15
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 1716
                                                               Page  of of
                                                                        3029
                                                                           PageID 395




 courts are willing to tolerate greater ambiguity in a specified time period when, as a whole, other

 allegations about a fraudulent statement provide a party with sufficient notice to prepare its

 defense. See Mayatextil, S.A. v. Liztex US.A., Inc., No. 92-CV-4528 (LJF), 1993 WL 51094, at

 *2 (S.D.N.Y. Feb. 24, 1993) (14-month period is particular because complementary "factual

 allegations are sufficiently detailed to provide defendants with the opportunity to answer");

 Jubran, 673 F. Supp. at 112 (three-and-a-half month period is particular because "plaintiffs have

 alleged sufficient additional facts to enable [defendant] to prepare a defense and refute plaintiffs'

 allegations"); cf In re Merrill Lynch & Co., Inc. Research Reports Sec. Litig., No. 02-MDL-

 1484 (JFK), 2008 WL 2594819, at *10 (S.D.N.Y. June 26, 2008) (one-year period insufficiently

 particular when "complaint fails to identify: a single specific false statement; a single research

 report that contained allegedly false statements; the author(s) of the false statements; why the

 (unspecified) statements were in fact false when made).

        Here, even where Plaintiff does vaguely allege a timeframe, his allegations fail to pass

 muster for a number of additional reasons. For one, most of the misstatements and/or omissions

 are alleged to have been made by "Defendants" as a whole, which is insufficient. See, e.g., In re

 Bear Stearns Companies, Inc. Sec., Derivative, & ERISA Litig., 763 F. Supp. 2d 423, 485

 (S.D.N.Y. 2011) (holding that "a claim may not rely upon blanket references to acts or omissions

 by all of the defendants, for each defendant named in the complaint is entitled to be appraised of

 the circumstances surrounding the fraudulent conduct with which he individually stands

 charged") (citing In re Livent, Inc. Sec. Litig., 78 F. Supp. 2d 194, 213 (S.D.N.Y. 1999)).

 Plaintiff does not allege that Ostrove made each of these statements and that Plaintiff is

 attributing these statements to all "Defendants" by nature of vicarious liability. Cf Meisel v.

 Grunberg, 651 F. Supp. 2d 98, 120 (S.D.N.Y. 2009) (declining to find "blanket references" to




                                                   16
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 1817
                                                               Page  of of
                                                                        3029
                                                                           PageID 396




 "all defendants" insufficiently particularized where complaint made clear that representations

 attributed to all defendants were based on their relationship with the primary violator) (citing

 Green v. Beer, No. 06-CV-4156 (KMW) (JCF), 2009 WL 911015, at *6 (S.D.N.Y. Mar. 31,

 2009)). Rather, the Amended Complaint expressly leaves open the possibility that other Jefferies

 employees were responsible for alleged misrepresentations. See Am. Compl. if 8.

        And, in most circumstances, the content of the misstatements is not sufficiently clear.

 See, e.g., Ellington Credit Fund, 83 7 F. Supp. 2d at 199 (concluding that misrepresentations

 were insufficiently particular where "identified in vague and general terms, concerning only the

 general topics as to which they were related"). For example, Plaintiff often alleges

 misrepresentations were made as to general topics but then goes on to describe omissions (rather

 than affirmative statements), or fails to state what specifically was stated to him regarding those

 subjects. See, e.g., Am. Compl. if 24 ("Unfortunately for Plaintiff, the representations made by

 Defendants regarding the investment in PSI were utterly and completely false. In reality,

 Defendants made numerous misrepresentations ... related to PSI, its background, its officers and

 overall financial condition."); id.   if 28 ("Defendants ... affirmatively misrepresented ... facts
 pertaining to PSI's purported intellectual property portfolio and ownership as well as its existing

 obligations under contracts with third parties."). Similarly, pleading that Plaintiff was "[led] to

 believe" a set of circumstances were true, without specifying the alleged acts/statements that

 caused such a belief, does not satisfy Rule 9(b ). See id.   if 21; see also McLaughlin v. Anderson,
 962 F.2d 187, 191 (2d Cir. 1992) (to satisfy particularity requirement the "complaint must

 adequately specify the statements it claims were false or misleading").

         Even where Plaintiffs alleged misstatements are clearer, they border on immaterial

 puffery. See Am. Compl. iii! 11-12 (alleging that Defendants recommended Palmaz as "safe, low




                                                     17
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 1918
                                                               Page  of of
                                                                        3029
                                                                           PageID 397




 risk investment which would lead to significant profits for Plaintiff'); id. iii! 20-21 (alleging that

 "Ostrove represented to Plaintiff that, based on his findings, investing in PSI would lead to

 substantial appreciation of his investment contribution[,]" and that Defendants represented that

 Palmaz were "unrivaled experts in creating and selling state-of-the-art technology"); see also,

 e.g., Wang v. Bear Stearns Cos. LLC, 14 F. Supp. 3d 537, 545 (S.D.N.Y. 2014) (surveying

 examples of mere optimistic statements found to not be actionable misrepresentations where

 speaker did not provide "guarantees or ... specific statements of fact") (quoting In re Int'! Bus.

 Machs. Corp. Sec. Litig., 163 F.3d 102, 107 (2d Cir. 1998)). 5

           The omissions that Plaintiff alleges are similarly infirm. See Odyssey, 85 F. Supp. 2d at

 293 (stating the pleading requirements for fraud based on omission). For example, Plaintiff

 alleges that Defendants failed to disclose material financial "information" about Palmaz, but fails

 to specify, among other things, what that information was. See Am. Compl. if 24; see also

 Odyssey, 85 F. Supp. 2d at 294 ("At a minimum, 9(b) means that plaintiffs may not maintain an

 action in fraud by simply alleging a failure to disclose 'information."').

           Plaintiffs only response to Defendants' particularity arguments is a mere reproduction, in

 list form, of the misrepresentations he alleges in his complaint, and a conclusory claim that

 misrepresentations "are more than adequately pled." Pl' s Mem. at 11-12. Plaintiff cites no case

  law relieving him of the obligation to plead misrepresentations with the requisite particularity,

  and the Court is aware of no such exception. For these reasons, the Court concludes that

  Plaintiff has failed to adequately plead his fraud claims pursuant to Rule 9(b).


  5 Given the incompleteness of the alleged misrepresentations, the Court will not yet formally pass on whether the
  alleged misstatements are, in fact, sufficiently material. This inquiry is fact-specific, and thus ill-suited for a motion
  to dismiss. See Ganino v. Citizens Utils. Co., 228 F.3d 154, 162 (2d Cir. 2000) ("We have held that, when presented
  with a Rule 12(b)(6) motion, a complaint may not properly be dismissed ... on the ground that the alleged
  misstatements or omissions are not material unless they are so obviously unimportant to a reasonable investor that
  reasonable minds could not differ on the question of their importance.") (quoting Goldman v. Belden, 754 F.2d
  1059, 1067 (2d Cir. 1985)).


                                                             18
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2019
                                                               Page  of of
                                                                        3029
                                                                           PageID 398




                                    iii. Intent to Deceive

         Defendants next argue that Plaintiff has failed to plead facts leading to a "strong

 inference" of fraudulent intent. 6 The Court agrees.

         Plaintiff argues that he has pleaded a sufficient intent to deceive in light of his mere

 allegation that Defendants knew the representations were false at the time they were made. Pl' s

 Mem. at 18 (citing Sterling Nat'l Bankv. Ernst & Young, LLP, 862 N.Y.S.2d 811, 2005 NY Slip.

 Op. 51850[U], at *6 (N.Y. Sup. Ct. 2005)); see Am. Compl. iii! 21, 38, 66. This case, however,

 appears to be limited to the context of an auditor's obligation to independently verify financial

 statements. Sterling Nat'l Bank, 2005 NY Slip. Op. 51850[U], at *4. Plaintiff cites no authority

 extending that rule outside of that context. 7

         Plaintiff alternatively contends that his allegation that Defendants had a profit motive is

 sufficient to plead scienter. Pl's Mem at 18; see Am. Compl. if 38. However, it is well-settled

 that general allegations of a profit motive are insufficient for the purpose of pleading fraudulent

 intent. HSH NordbankAG v. RBS Holdings USA Inc., No. 13-CV-3303 (PGG), 2015 WL

 1307189, at *7 (S.D.N.Y. Mar. 23, 2015) (quoting Deutsche Zentral-Genossenchaftsbank AG v.

 HSBC N Am. Holdings, Inc., No. 12-CV-4025 (AT), 2013 WL 6667601, at *19 (S.D.N.Y. Dec.

 17, 2013)). Plaintiff's sole allegation in this regard is that Defendants made fraudulent

 representations "in order to induce Plaintiff to invest[,] thereby earning significant fees." Am.




 6 Although the Court's conclusion that the alleged misrepresentations lack particularity technically disposes of
 Plaintiffs fraud-based claims, in the interest of efficiency with respect to any future amendments of the Complaint,
 the Court proceeds to discuss the other infirmities alleged by Defendants.
 7 This argument is conceivably a strained version of the contention that the Defendants "knew facts or had access to

 information suggesting that their public statements were not accurate[,]" thus giving rise to a strong inference of
 fraudulent intent. ECA, 553 F.3d at 199. But, such an allegation "must specifically identify the reports or
 statements containing this [contradictory] information[,]" which Plaintiff fails to do. Landesbank Baden-
 Wurttemberg v. Goldman, Sachs & Co., 478 F. App'x 679, 682 (2d Cir. 2012) (citing Novakv. Kasaks, 216 F.3d
 300, 309 (2d Cir. 2000)).


                                                          19
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2120
                                                               Page  of of
                                                                        3029
                                                                           PageID 399




 Compl. if 38. This is precisely the type of profit motive that is "common to most" similarly

 situated defendants, and is therefore insufficient on its own. ECA, 552 F.3d at 198.

                                 iv. Reasonable Reliance

           Defendants next assert that Plaintiff has failed to plead that he reasonably relied on

 Defendants' misrepresentations for two independent reasons. Their arguments are twofold: first,

 that Plaintiff, a sophisticated investor, specifically disclaimed reliance on any statements of

 Defendants; and, second, that the PPM sufficiently disclosed the investment's risk and thus

 foreclosed any reasonable reliance on alleged misstatements regarding the investment.

           "In assessing the reasonableness of a plaintiffs alleged reliance, courts in this Circuit

 consider the entire context of the transaction, including factors such as its complexity and

 magnitude, the sophistication of the parties, and the content of any agreements between them."

 McBeth v. Porges, 171 F. Supp. 3d 216, 225 (S.D.N.Y. 2016). Nonetheless, "a specific

 disclaimer in an agreement destroys the allegations in a plaintiffs complaint that the agreement

 was executed in reliance upon ... contrary oral representations." Warner Theatre Assocs. Ltd.

 P 'ship v. Metro. Life Ins. Co., 149 F .3d 134, 136 (2d Cir. 1998) (quoting Danann Realty Corp. v.

 Harris, 157 N.E.2d 597, 599 (N.Y. 1959)). But, "ifthe allegedly misrepresented facts are

 peculiarly within the misrepresenting party's knowledge, even a specific disclaimer will not

 undermine another party's allegation ofreasonable reliance on the misrepresentations." Warner,

 149 F.3d at 136 (citing Yurish v. Sportini, 507 N.Y.S.2d 234, 235 (N.Y. App. Div. 2d Dep't

 1986)).

           Here, Plaintiff first disputes whether the agreement was sufficiently specific to disclaim

 Defendants' extrinsic representations. Pl's Mem. at 14. Plaintiff is mistaken. In addition to the

 disclaimers quoted above, Jefferies specifically disclaimed "liability for any representations




                                                     20
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2221
                                                               Page  of of
                                                                        3029
                                                                           PageID 400




 (expressed or implied) contained in, or for any omissions from, this Memorandum or any other

 written or oral communications transmitted to the recipient in the course of their evaluation of

 the Company." PPM at ii-iii (emphasis added). The PPM also states that "[n]o person, including

 Jefferies has been authorized to give any information other than that contained in this

 Memorandum, or to make, any representations in connection with this offering.          Ifgiven or
 made, such other information or representation must not be relied upon ...." Id. at ii (emphasis

 added). In addition, in the Subscription Agreement that Plaintiff executed, Plaintiff indicated

 that he had "relied only on the information contained in [the PPM] and Management

 Presentation" and "furnished or made available" by Palmaz at his request. Balber Deel., Ex. B at

 3. Plaintiff further agreed that "[n]either Jefferies nor any of its affiliates or any of its

 representatives ... makes any representation as to the validity , accuracy, value or genuineness

 of any information, certificates or documentation delivered ... in connection with any of the

 transactions contemplated herein." Id. at 10.

         Considering that Plaintiff appears to have been at least somewhat sophisticated of an

 investor when he invested in Palmaz, these disclaimers were seemingly sufficient to disavow his

 reliance on extrinsic representations. See McBeth, 171 F. Supp. 3d at 228 (surveying cases).

 Plaintiff suggests that a non-reliance clause must always disclaim reliance on the specific

 misrepresentation at issue. Pl's Mem. at 14 (citing, inter alia, Loreley Fin. [Jersey] No. 3 Ltd. v.

 Citigroup Global Mkts. Inc., 987 N.Y.S.2d 299 (N.Y. App. Div. 1st Dep't 2014)). However,

 overlooking for a moment that Plaintiff has not specifically articulated the misrepresentations at

 issue for the Court to make a proper assessment, many of Plaintiffs proffered cases involve

  clauses that failed to disclaim extrinsic representations entirely, or were vague, at best. See

 Loreley, 987 N.Y.S.2d at 304. And, even if Plaintiffs cases stand for the broad proposition for




                                                    21
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2322
                                                               Page  of of
                                                                        3029
                                                                           PageID 401




 which Plaintiff cites them, they are contradicted by other recent cases seemingly sanctioning

 more general disclaimers. See, e.g., Oseff v. Scotti, 15 N.Y.S.3d 350, 353 (N.Y. App. Div. 2d

 Dep't 2015) (holding that disclaimer of reliance on "any matter or thing affecting or relating to

 this agreement, except as specifically set forth in this agreement" sufficient to bar reliance on

 oral misrepresentations). As such, the Court concludes that the disclaimer appears to be

 sufficiently specific to bar reliance on extrinsic statements by Defendants, especially those that

 are sufficiently related to the content of the PPM, but reserves ruling on this until those

 statements are more specifically alleged. See, e.g., Robinson v. Deutsche Bank Tr. Co.

 Americas, 572 F. Supp. 2d 319, 324 (S.D.N.Y. 2008) (discussing how a more general merger

 clause would be more likely to bar reasonable reliance as a matter oflaw where the subject

 matter covered by the agreement containing the merger clause is related to the subject of the

 alleged misrepresentations).

        Plaintiff alternatively contends that because certain facts were peculiarly within

 Defendants' knowledge, he has sufficiently pleaded reasonable reliance. Pl's Mem at 13-16; see

 Am. Compl. ii 37 ("Defendants had a duty of disclosure to Plaintiff due to its unique positions of

 control over and peculiar knowledge of the information necessary for Plaintiff to make its

 decision to invest in PSI and Defendants' knowledge that Plaintiff would rely on the information

 Defendants provided."); see also id.   ii 66 ("Due to the special and confidential relationship with
 Plaintiff and Defendants, Plaintiff relied on Defendants expertise in the area, and Defendants

 peculiar knowledge of the market and PSI in particular.").

        Defendants make no counter-argument other than that Plaintiffs "peculiar knowledge"

 claim is not credible in light of the risk factor disclosures being sufficient. See Defendants'

 Reply Memorandum of Law in Support of Their Motion to Dismiss the Amended Complaint




                                                   22
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2423
                                                               Page  of of
                                                                        3029
                                                                           PageID 402




 ("Reply Mem.") at 7 (ECF No. 52). However, this argument simply begs the question. See, e.g.,

 Universal Inv. Advisory SA v. Bakrie Telecom PTE, Ltd., 37 N.Y.S.3d 209 (N.Y. Sup. Ct. 2016),

 affd as modified, 62 N.Y.S.3d 1 (N.Y. App. Div. 1st Dep't 2017) (holding that a risk disclosure

 does not prevent reliance unless disclaimer is sufficiently specific and alleged misrepresentations

 did not concern facts peculiarly in seller's knowledge).

         At this stage, with minimal clarity as to the facts that were misrepresented, it is

 impossible for the Court to determine, as a matter oflaw, whether the peculiar knowledge

 exception is applicable here. Typically, "it is inappropriate to determine [the question of peculiar

 knowledge] as a matter of law based solely on the allegations in plaintiffs complaint. .. " P. T.

 Bank Cent. Asia v. ABN AMRO Bank NV., 754 N.Y.S.2d 245, 252, 378 (N.Y. App. Div. 1st

 Dep't 2003); see, e.g., JP Morgan Chase Bank v. Winnick, 350 F. Supp. 2d 393, 410 (S.D.N.Y.

 2004) (suggesting pre-discovery record was insufficient to preclude reliance where Plaintiff

 alleged peculiar knowledge). Perhaps if the Complaint is amended with a clearer picture of the

 precise nature of the misrepresentations at issue, Defendants will be able to definitively

 demonstrate that Plaintiff did have "independent means of ascertaining the truth." Id.; see, e.g.,

  Trugman-Nash, Inc. v. NZ. Dairy Bd., 942 F. Supp. 905, 923 (S.D.N.Y. 1996) (discussing how

 one goal of particularity requirement is "providing a defendant fair notice of plaintiffs claim, to

 enable preparation of his defense").

         Still, the peculiar knowledge exception applies not only where "the facts allegedly

 misrepresented literally were within the exclusive knowledge of the defendant, but also where

  the truth theoretically might have been discovered, though only with extraordinary effort or great

  difficulty." Winnick, 350 F. Supp. 2d at 410 (quoting DIMON Inc. v. Folium, Inc., 48 F. Supp.

  2d 359, 368 (S.D.N.Y. 1999)). And, while the sophistication of the parties and any disclaimers




                                                   23
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2524
                                                               Page  of of
                                                                        3029
                                                                           PageID 403




  the parties make with regard to their own due diligence are certainly relevant to the

 reasonableness of Plaintiffs reliance, the peculiar knowledge exception may nonetheless apply

  to even the most sophisticated of parties, even where those parties make strongly-worded

 disclaimers. TIAA Glob. Invs., LLC v. One Astoria Square LLC, 7 N.Y.S.3d 1, 10-11 (N.Y. App.

  Div. 1st Dep't 2015); see DIMON, 48 F. Supp. 2d at 368-69. Ultimately, "the fundamental

 question is whether the difficulty of conducting a sufficiently intensive review, given the

  information otherwise available, was so great that reliance upon the defendants' representations

 was reasonable notwithstanding the disclaimer" that is at issue. Id. at 369. As such, while the

 Court withholds ruling on whether reasonable reliance has been adequately pleaded, it pauses to

 note the demanding standard Defendants face at the motion to dismiss stage where, as here, the

 peculiar knowledge exception is invoked. 8

                                      v. Duty to Disclose

          Finally, Defendants maintain that Plaintiff has failed to plead that Defendants had a duty

  to disclose material information and failed to do so.

          However, as Defendants acknowledge, a duty to disclose may arise where Plaintiff

  alleges a fiduciary relationship between the parties. Def s Mem. at 19 (citing Spencer v. Green,

  842 N.Y.S.2d 445, 446 (N.Y. App. Div. 2d Dep't 2007)). It may also arise where a party is

  acting on superior knowledge that is not readily available to the other in connection with a

 business transaction and knows that the other is acting on the basis of mistaken knowledge. Id.

  (citing TVT Records v. Island DefJam Music Grp., 412 F.3d 82, 91 (2d Cir. 2005)).




  8 For the same reasons, it would be premature to address Defendants' argument that the PPM sufficiently disclosed
  the risk of Plaintiff's investment. More specific allegations are necessary to test these assertions, although they,
  too, may be more appropriately addressed at the summary judgment stage.


                                                           24
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2625
                                                               Page  of of
                                                                        3029
                                                                           PageID 404




         Here, for the reasons discussed in the section addressing Plaintiff's breach of fiduciary

 duty claim that follows, Plaintiff has adequately pleaded a fiduciary relationship between the

 parties. Moreover, as discussed above, Plaintiff has made claims that Defendants had peculiar

 knowledge that was undiscoverable to Plaintiff, which may satisfy the second exception as well.

 Consequently, Plaintiff has adequately pleaded a duty to disclose.

                            c. Breach ofFiduciary Duty

         Under New York law, the elements of a claim for breach of fiduciary duty are "breach by

 a fiduciary of a duty owed to plaintiff; defendant's knowing participation in the breach; and

 damages." MLSMK Inv. Co. v. JPMorgan Chase & Co., 431 F. App'x 17, 19 (2d Cir. 2011). 9

 To state a claim for breach of fiduciary duty, the plaintiff must allege a "special relationship" that

 "transcends an ordinary business relationship." PetEdge, Inc. v. Garg, 234 F. Supp. 3d 4 77, 500

 (S.D.N.Y. 2017).

         "[T]here is no general fiduciary duty inherent in an ordinary broker/customer

 relationship" under New York law. Indep. Order ofForesters v. Donald, Lufkin & Jenrette, Inc.,

 157 F.3d 933, 940 (2d Cir. 1998) (citing Perl v. Smith Barney Inc., 646 N.Y.S.2d 678, 680 (N.Y.

 App. Div. 1st Dep't 1996)). Typically, where a customer has a non-discretionary account (i.e.,

 where the broker has no independent authority), a broker's fiduciary duty is "limited" to "the

 completion of the transaction." Bissell v. Merrill Lynch & Co., 937 F. Supp. 237, 246 (S.D.N.Y.

 1996), affd, 157 F.3d 138 (2d Cir. 1998). But, an investment advisor can, under certain

 circumstances, be considered a fiduciary under New York law. See, e.g., Am. Tissue, Inc. v.




 9The Court's conclusions with respect to Plaintiffs fraud claims do not foreclose the possibility that Plaintiff has
 adequately pleaded a breach of fiduciary duty claim, even if it arises from the same or substantially similar conduct.
 See Official Comm. of Unsecured Creditors v. Donaldson, Lufkin &Jenrette Sec. Corp., No. OO-CV-8688 (WHP),
 2002 WL 362794, at *8 (S.D.N.Y. Mar. 6, 2002) (discussing the varying pleading requirements of the two claims).


                                                           25
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2726
                                                               Page  of of
                                                                        3029
                                                                           PageID 405




 Donaldson, Lufkin & Jenrette Sec. Corp., 351 F. Supp. 2d 79, 102 (S.D.N.Y. 2004) (collecting

 cases); Official Comm., 2002 WL 362794, at *9 (same).

        Ultimately, irrespective of formal titles attributed to the parties involved, the existence

 and scope of a fiduciary relationship "depends on the factual nature of the relationship [between

 them]." Salomon Bros., Inc. v. Huitong Int'! Tr. & Inv. Corp., No. 94-CV-8559 (LAP), 1996 WL

 675795, at *2 (S.D.N.Y. Nov. 21, 1996). This is "a factual determination" that is typically "not

 susceptible to determination on a motion to dismiss." Id. New York deploys a "flexible"

 definition, defining a fiduciary relationship as "one founded upon trust or confidence reposed by

 one person in the integrity and fidelity of another." Am. Tissue, 3 51 F. Supp. 2d at 102 (quoting

 Penato v. George, 383 N.Y.S.2d 900, 904-05 (N.Y. App. Div. 2d Dep't 1976)). "Such a

 relationship might be found to exist, in appropriate circumstances, between close friends ... or

 even where confidence is based upon prior business dealings." Holmes v. Lorch, 329 F. Supp. 2d

 516, 526 (S.D.N.Y. 2004) (quoting Penato, 383 N.Y.S.2d at 904-05).

        Under this standard, the Court cannot conclude at this stage, as a matter oflaw, that the

 parties lacked a fiduciary relationship. Plaintiff specifically alleges that Defendant Ostrove was

 Plaintiff's advisor and broker during the course of their relationship, dating back to 2006, and

 that Plaintiff became accustomed to relying on Ostrove's advice. Am. Compl. if 10. Plaintiff

 also claims that Ostrove continued to "represent" him and give him advice throughout his

 investment in Palmaz. Id.   if 23.   In other words, the parties had extensive dealings and Ostrove

 served as more than a mere broker to Plaintiff.

        These allegations, taken as true, are sufficient for discovery to proceed to develop a

 record as to the scope of the parties' relationship. The Court accordingly declines to dismiss this

 cause of action. See, e.g., Lau v. Mezei, No. 10-CV-4838 (KMW), 2012 WL 3553092, at *11




                                                    26
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2827
                                                               Page  of of
                                                                        3029
                                                                           PageID 406




 (S.D.N.Y. Aug. 16, 2012) (declining to grant summary judgment to defendants on fiduciary duty

  claim because special relationship could be inferred from advisor-client relationship based on

 level of contact, whether advice was solicited directly, and the extent to which advisor knew of

 advice given) (citing Mandarin Trading Ltd. v. Wildenstein, 944 N.E.2d 1104, 1109 (N.Y.

 2011)).

                          d. Negligent Misrepresentation

           Relying on their arguments for dismissal of Plaintiffs fraud and breach of fiduciary duty

 claims, Defendants argue Plaintiffs negligent misrepresentation claim must fail because

 Defendants had no duty to impart correct information to Plaintiff, that Plaintiff has failed to

 plead the misinformation given to him with sufficient particularity, and that Plaintiff could not

 have reasonably relied on that information.

           To prevail on a negligent misrepresentation claim under New York law, Plaintiff must

 demonstrate "(1) the existence of a special or privity-like relationship imposing a duty on the

 defendant to impart correct information to the plaintiff; (2) that the information was incorrect;

 and (3) reasonable reliance on the information." Crawford v. Franklin Credit Mgmt. Corp., 758

 F.3d 473, 490 (2d Cir. 2014) (quoting JA.O. Acquisition Corp. v. Stavitsky, 863 N.E.2d 585

 (N.Y. 2007)). A negligent misrepresentation claim "must comply with the particularity

 requirement of Rule 9(b)." In re Lesli Fay Corns., Inc. Sec. Litig., 918 F. Supp. 749, 766

 (S.D.N.Y. 1996).

           Having already concluded that Plaintiff has sufficiently alleged a fiduciary duty, it

 follows that Plaintiff has sufficiently pleaded the "special relationship" required for a negligent

 misrepresentation claim. Valentini v. Citigroup, Inc., 837 F. Supp. 2d 304, 329 (S.D.N.Y. 2011)

 (citing Stewart v. Jackson & Nash, 976 F.2d 86, 90 (2d Cir. 1992)).




                                                    27
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 2928
                                                               Page  of of
                                                                        3029
                                                                           PageID 407




        Despite that, for many of the same reasons that Plaintiff's fraud claims are deficiently

 pleaded, Plaintiff's negligent representation claim fails in its current form. At the least, for the

 reasons discussed above, Plaintiff has failed to adequately plead Defendants' misrepresentations

 with the requisite particularity. And, for the reasons discussed above, Plaintiff's reliance may

 also be assailable in a future pleading.

        Accordingly, Defendants' motion to dismiss Plaintiff's negligent misrepresentation claim

 is granted without prejudice to amend.

                        e. Professional Negligence

        A professional negligence claim under New York law includes all of the elements of

 negligence and "that the breach of duty was by a professional in a departure from accepted

 standards of practice." 2002 Lawrence R. Buchalter Alaska Tr. v. Phila. Fin. Life Assur. Co., 96

 F. Supp. 3d 182, 228 (S.D.N.Y. 2015) (citation omitted). This, of course, includes a duty to the

 plaintiff; a breach of duty; a reasonably close causal connection between the contact and the

 resulting injury; and actual loss, harm or damage. Cromer Fin. Ltd. v. Berger, 137 F. Supp. 2d

 452, 495 (S.D.N.Y. 2001).

        Defendants argue that Plaintiff's professional negligence claim should be dismissed

 because brokers owe their customers no duty of care beyond the execution of transactions.

 However, as discussed above, Plaintiff alleges that Ostrove served as his advisor dating back to

 2006. This allegation, taken as true, is sufficient to establish a duty of care at this stage.

 Defendants' motion to dismiss this cause of action is denied.




                                                   28
Case 8:18-cv-00487-VMC-CPT   Document
         Case 1:17-cv-02432-ALC       25-656Filed
                                Document           11/07/18
                                               Filed 02/15/18Page 3029
                                                               Page  of of
                                                                        3029
                                                                           PageID 408




     IV.     CONCLUSION

           For the reasons described above, Defendants' Motion to Dismiss the Amended

  Complaint is GRANTED IN PART and DENIED IN PART. Plaintiff's common-law fraud,

  fraudulent concealment, and negligent misrepresentation claims are DISMISSED without

 prejudice, with leave given to rep lead within thirty days. The motion to dismiss Plaintiff's

 breach of fiduciary duty and professional negligence claims is DENIED. The Clerk of Court is

 respectfully directed to close the Defendants' motions (ECF Nos. 42 & 48).



                                                ~7~Q--
  SO ORDERED.

  Dated: February 15, 2018
         New York, New York                               ANDREW L. CARTER, JR.                  .
                                                          United States District Judge




                                                  29
